IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  :   No. 73 MM 2019

                      Respondent


               v.



 GERALD TRAVIS BUTERBAUGH,

                      Petitioner


                                         ORDER



PER CURIAM

       AND NOW, this 9th day of September, 2019, the Petition for Leave to File a

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to

file a Petition for Allowance of Appeal within 30 days.